189 F.2d 257
ESTATE of Sarah L. NARISCHKINE, Deceased, William C. Breed and Central Hanover Bank and Trust Company, Executors, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 194.
Docket 21818.
United States Court of Appeals Second Circuit.
Argued May 9, 1951.
Decided May 28, 1951.

On Petition for Review of the Decision of the Tax Court of the United States.
Paul L. Peyton and George V. Mahoney, New York City, for petitioner.
Theron Lamar Caudle, Asst. Atty. Gen., Ellis N. Slack and Harry Baum, Sp. Assts. to Atty. Gen., for respondent.
Before SWAN, AUGUSTUS N. HAND and CLARK, Circuit Judges.
PER CURIAM.


1
Decision affirmed on the opinion of the Tax Court, 14 T.C. 1128.